t c memo united_states tax_court raymond price iii and lynn m price petitioners v commissioner of internal revenue respondent docket nos filed date bertram p husband for petitioners jonathan e behrens and brian s jones for respondent memorandum findings_of_fact and opinion nega judge respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners’ federal_income_tax for the taxable years and years at issue respectively and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure under sec_6662 for the taxable years and respectively the issues for decision are whether petitioners’ horse activity and their automobile dealership activity should be characterized as a single activity for purposes of sec_183 whether petitioners’ horse activity was engaged in for profit for purposes of sec_183 and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioners raymond price iii and lynn m price resided in pennsylvania i automobile dealerships mr price is a third-generation automobile dealer whose family has been selling cars in the poconos since mr price began working at his father’s lincoln mercury dealership begun in by his grandfather in date after graduating from college mr price purchased the lincoln mercury dealership unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar from his mother and father’s estate in or about mr price purchased a honda-mazda dealership in a stroud ford dealership in and ford chevrolet and volvo-suzuki dealerships in the ford and chevrolet dealerships were purchased from mr price’s cousins and were originally owned by mr price’s uncle petitioners’ automobile dealerships dealerships are operated through four pennsylvania corporations ray price chevrolet inc which sells chevrolets ray price motors imports inc which sells hondas mazdas and volvos ray price ford sales inc which sells fords and lincolns and ray price ford inc which sells fords collectively corporations petitioners are the sole shareholders of ray price chevrolet inc ray price motors imports inc and ray price ford sales inc mr price own sec_51 of ray price ford inc mr price also owns a shareholder interest in asheboro ford inc a corporation selling fords in asheboro north carolina the corporations are taxed as s_corporations for federal_income_tax purposes for each of the years at issue all the corporations filed form_1120s u s income_tax return for an s_corporation petitioners’ automobile business is highly successful mr price has worked hard to grow the automobile dealerships and still works over hours per week at his various dealerships including holding weekly meetings at each when he purchased the lincoln mercury dealership from his father in it was selling fewer than cars per year the dealerships now sell approximately big_number cars per year to retail customers and approximately big_number cars per year at wholesale or dealer auctions in the dealerships’ gross_receipts totaled more than dollar_figure million additionally mr price has transformed several unprofitable dealerships into profitable enterprises however he failed to transform the volvo- suzuki dealership into a profitable enterprise the economic downturn in and affected the automobile industry nationwide mr price’s dealerships did suffer a drop in sales but they managed to avoid laying off a single employee after general motors declared bankruptcy in mr price received notice that the dealership agreement for the chevrolet dealership he had purchased in would be terminated following negotiations general motors instead set sales objectives for the chevrolet dealership if these sales objectives were not met the dealership agreement for the chevrolet dealership would be terminated at the end of or the sales objectives were met and mr price retained the chevrolet dealership mr price analogized his business philosophy to a stool with three legs representing margin volume and expense mr price believes that as long as these three factors are controlled the stool will be strong enough to support the weight of whatever is placed on top of it be it a ford or a chevy or a honda or a volvo petitioners’ gross_income excluding the losses attributable to the horse activity discussed infra totaled dollar_figure for tax_year dollar_figure for tax_year and dollar_figure for ii petitioners’ property petitioners purchased acres in shawnee on delaware pennsylvania in for dollar_figure property petitioners have improved the property extensively clearing heavy growth fencing between and acres installing two septic systems and two wells and constructing various outbuildings including a 42-by 60-foot pole barn a 53-by 76-foot barn a large main barn discussed in further detail below and a mobile 25-by 30-foot shed in or around petitioners began renovating a dilapidated farmhouse on the property that they have used as their principal_residence since farmhouse an appraisal dated date by thomas g mckeown estimated the value of the entire property to be dollar_figure with the farmhouse valued at dollar_figure in petitioners sold approximately acres of the property for approximately dollar_figure the property was originally scheduled to be sold in for dollar_figure but the buyer encountered difficulties and the closing was delayed until mr price stated that the difference in the selling_price was due to the buyer’s paying prime interest retroactive to the original closing date the acreage sold in is now part of a golf course iii horse activity mr price grew up around horses his family became involved with arabian horses in when he was four years old mr price began training horses for his family’s clients at the age of and by age he was a member of the pennsylvania state championship 4-h judging team his mother margaret price was a very accomplished rider who was a member of the u s equestrian team and received the pegasus medal of honor from the u s equestrian foundation in recognition of her work with horses margaret price also was a bronze and silver medal winner while on the u s equestrian team there are aspects of training and caring for horses that mr price enjoys and he takes pride in seeing his horses excel in competition petitioners’ daughter is an accomplished rider who rode during the years at issue although she has not ridden in three years both mr price and his daughter competed in horse shows during the years at issue mrs price did not testify at trial but mr price stated that mrs price and petitioners’ son do not like horses petitioners began their horse activity in or about petitioners formed rock ledge arabians llc rock ledge on date and have since operated their horse activity under this name the goal of rock ledge is to operate as a full-service horse farm with breeding boarding training hauling and showing of horses additionally mr price believes that breeding-only farms are no longer profitable within the arabian horse industry and that a trainer-centric model is required for success as a result mr price sought to offer a variety of services at rock ledge including breeding training boarding and showing hauling horses to horse shows petitioners have built several structures to accommodate horses on the property there are a number of run-in sheds on the property which are three- sided sheds that horses can enter and exit on their own additionally the property contains a 42-by 60-foot barn used for equipment storage and a five-stall barn with an indoor training pen in and petitioners constructed a large barn with stalls a lounge area restrooms and workrooms although rock ledge was not formed until the court will refer to petitioners’ horse activity for all years including those not at issue as rock ledge a rock ledge’s business plan petitioners submitted as part of the record in these cases a business plan pertaining to rock ledge the business plan is undated but contains the heading business plan the business plan is not paginated but it contains three pages and outlines the objectives related to rock ledge specifically the plan discusses five main goals listed on the first page breed half-arabian horses breed the stallion reflection rl generate clients through trainer justin mcmanus for boarding training and showing hauling fees sell horses through in barn marketing and sell vehicles through relationship marketing the first three goals are discussed in further detail on the first and second pages of the business plan and the second page calculates that the first three goals would produce an income stream of dollar_figure with horses dollar_figure with horses or dollar_figure with horses it is unclear how petitioners calculated the anticipated income from horses and horses since the business plan does not contain calculations with respect to these figures additionally it appears that the total income figure is one of gross_income rather than net_income since the business plan does not contain any reference to expenses such as veterinary care or feed costs the third page of the business plan includes additional income that discusses petitioners’ goals with respect to vehicle sales to horse-related customers and petitioners’ expectation that the property would significantly increase in value which was not included as one of the five main goals listed on the first page of the business plan petitioners’ goals are discussed in further detail herein breeding half-arabian horses mr price chose to breed half-arabians instead of purebred arabians because he believed the market for half-arabian horses to be competitive with purebred arabians as part of rock ledge’s goal of selling half-arabian horses the business plan called for selling three half-arabian foals per year at a price of dollar_figure each for gross_income of dollar_figure rock ledge maintains equipment to facilitate breeding services including a phantom mare equipped with an artificial vagina for stallion semen collection microscopes used to evaluate sperm motility and cooled semen shipping containers additionally ray price motors imports inc accepts shipments of cooled stallion semen collected offsite for use at rock ledge at the time of trial rock ledge maintained a web site listing horses available for sale each listing contains information relating to a particular horse’s dam sire and type of performance and any accomplishments the horse might have achieved such as major awards petitioners denote horses bred at rock ledge with the suffix rl at the end of the horses’ names a practice they adopted from sheila varian of varian arabians a top breeder petitioners sold the horse prego rl on date although the price at which prego rl was sold was not submitted to the court petitioners sold several horses in and including enoree rl on date for dollar_figure gianna rl on date for dollar_figure khody rl on date for dollar_figure which included a dollar_figure credit for use at rock ledge villanova rl on date for dollar_figure jason el jamaal rl on date for dollar_figure gunners moon rl on date for dollar_figure and evidence rl on date for dollar_figure rock ledge also facilitates sales of client horses by acting as a sales agent as an example petitioners cite the sale of ggrand slam in or about date for dollar_figure for which they received a commission following the date sale of ggrand slam rock ledge purchased the horse from the original buyer for dollar_figure because the buyer had encountered financial difficulties following her purchase of the horse petitioners sold ggrand slam on petitioners stated that the horses enoree rl and gianna rl were sold for dollar_figure as culls culling horses allows the buyer to shoulder the expense of the horse therefore petitioners argue it is a profit-motivated practice since it reduces the ongoing expense of caring for the horse date for dollar_figure petitioners did not sell any horses during the years at issue petitioners believe that their horses have the potential to be sold for very high prices petitioners stated that the stallion aladdinn was syndicated for dollar_figure with shares sold at dollar_figure each it appears that at some point rock ledge owned a daughter of aladdinn the mare evensong ah but it was unclear at the time of trial whether rock ledge still owned evensong ah evensong ah was not on the list of horses appraised by petitioners’ expert witness discussed infra although she did appear on inventory lists for the years at issue additionally evensong ah was diagnosed with mild chronic degenerative endometritis which reduced her value as a broodmare the only function for which petitioners purchased her apart from the alleged value of aladdinn mr price was influenced by family friends of his parents leonard and jean skeggs who had sold horses for up to dollar_figure each petitioners’ schedule f profit or loss from farming reflects income of dollar_figure due to sales of livestock produce grains and other products petitioners did not file any forms sales of business property for the years at issue schedule f instructs taxpayers to report income derived from the sale of livestock held for breeding or sport on form_4797 in the light of the fact that petitioners’ briefs are silent as to any sales of horses occurring in the court concludes that the sales income was not due to the sale of horses petitioners submitted the report of an expert witness to corroborate their beliefs concerning the future value of rock ledge’s horses william hughes professor hughes is professor emeritus at california state polytechnic university at pomona and also serves as the treasurer of the u s equestrian foundation professor hughes evaluated petitioners’ horses on date professor hughes appraised the herd at a total value of dollar_figure with individual horses ranging in value from dollar_figure to dollar_figure seven of the twenty horses evaluated were sired by reflection rl discussed in further detail infra with values ranging from dollar_figure to dollar_figure professor hughes’ report includes an evaluation sheet for each horse that contains conformation categories and three different outlines of a horse’s profile that can be used for marking down any unique characteristics in of the evaluation sheets submitted with professor hughes’ report the horses received a good rating in all conformation categories one horse midnight magnum received a very good rating in the present condition category professor hughes appraised midnight magnum as the most valuable horse in the herd at dollar_figure breeding stallion reflection rl apart from breeding half-arabian horses with its own broodmare band rock ledge aimed to generate fees by offering the stud services of reflection rl a purebred arabian horse petitioners’ business plan calls for breeding reflection rl times per year at a price of dollar_figure per breeding for total gross_income of dollar_figure reflection rl sired either or foals before he suffered a leg injury in date that ultimately resulted in his having to be euthanized in either late or early trainer-generated income petitioners also sought to increase rock ledge’s income by offering the services of a professional trainer which they believed would generate income from boarding training and showing hauling fees petitioners initially employed justin mcmanus as the trainer at rock ledge mr mcmanus did not bring in the number of clients petitioners expected and as a result petitioners terminated his employment in late petitioners replaced justin mcmanus with two professional trainers chris and nicole hall in date mr price is satisfied with their performance and indicated that they have met rock ledge’s expectations in terms of generating clients specifically mr and mrs hall have generated some new clients who pay boarding training and showing hauling fees to rock ledge in addition to employing mr and mrs hall as trainers petitioners employ terry steckel as the barn manager of rock ledge and employed her during the years at issue mr and mrs hall and ms steckel are covered under the same policies as dealership employees for worker’s compensation and employer’s liability insurance and health insurance additionally they are paid from the same adp payroll account used for dealership employees petitioners did not deduct the cost of paying any rock ledge employees on their schedules f petitioners submitted invoices from and that purport to show trainer-generated income for the years at issue the invoices reflect fees charged to clients for boarding and some hauling fees petitioners reported dollar_figure in boarding income and dollar_figure in show winnings on their schedule f petitioners deducted dollar_figure in training expenses for the invoices reflect boarding fees charged to clients and one instance of a trailering fee petitioners reported dollar_figure in boarding income and dollar_figure in show winnings on their schedule f petitioners deducted dollar_figure in training expenses for the invoices reflect boarding fees training fees hauling fees and show fees petitioners reported dollar_figure in boarding income and dollar_figure in show winnings on their schedule f petitioners deducted dollar_figure in training expenses on the schedule f petitioners assert that rock ledge currently leases horses which obligates the lessee to pay the expenses of feeding and training the horse and may also bring additional income in the form of showing and hauling fees paid to rock ledge if the lessee chooses to enter the horse into shows there are only two horse leases in evidence both of which are signed by the same lessee both of which are unsigned by a rock ledge representative and both of which contain suspect dates for the periods the leases purportedly cover the lessee in both contracts is the same person sheila curley one contract contract covers the period from date to date and is for the horse grady afire sheila curley signed as the lessee it appears the contract was originally dated date but the in has been crossed out and a written in its place so as render a contract date of date the contract is not signed by anyone from rock ledge as the lessor the other contract contract covers the period from date to date and is for the horse kaptn bravado sheila curley signed and dated the contract on date two days before the end of the contract period as with the contract the contract is not signed by anyone representing rock ledge as the lessor these two contracts lack any probative value considering that there are defects in the dates on both contracts and that they are unsigned by the lessor and we find it suspicious that both contracts relate to the same person consequently the court does not find that rock ledge currently leases horses there is no evidence in the record that rock ledge leased horses during the years at issue petitioners also claim that rock ledge currently offers riding lessons as evidence petitioners offered a one-page handwritten document containing estimated revenues from rock ledge during the document is undated but petitioners stated that it was prepared in date less than one month before trial in these cases the document estimates that rock ledge will have earned dollar_figure from riding lessons during but contains no information as to how this number was calculated such as the price of a riding lesson or the number of lessons sold considering the lack of evidence on the record the court concludes that rock ledge does not currently offer riding lessons there is no evidence that rock ledge offered riding lessons during the years at issue in barn marketing petitioners’ business plan also calls for in barn marketing the business plan does not elaborate on what is meant by in barn marketing but mr price explained at trial that horses bred by rock ledge were to be marketed to existing clients who used other services at rock ledge in this manner clients could upgrade to a horse already in the barn at rock ledge mr price referred only to farm bred horses when he discussed those to be marketed through in barn marketing thus it appears to the court that in barn marketing is an extension of part of the business plan to breed and sell half-arabian horses vehicle sales petitioners’ business plan for rock ledge also calls for vehicle sales through what mr price labels relationship marketing mr price sought to market cars sold at his dealerships to horse customers by which he meant not just rock ledge clients but also people he met at horse shows attendees of horse shows who knew that mr price owns several dealerships ask him about various trucks or cars in the same way doctors get asked when they’re out socially about what to fix mr price realized that people who own horses also need trucks that are capable of pulling trailers further mr price needed to know the vehicle towing capacities to determine the best fit for a particular customer’s towing needs depending on the type and size of the trailer to be pulled horse customers trust mr price because of the relationship developed through the horses which is why he terms the marketing of vehicles through horse-related activities relationship marketing to implement relationship marketing petitioners engaged in a small amount of cross-marketing between the automobile dealership activity and rock ledge used a dealership employee to design rock ledge advertising and arranged for another dealership employee to be available for car sales on the days of horse shows petitioners sought to cross-market the automobile dealership activity and rock ledge specifically mr price designed the rock ledge arabians logo to mimic the design and colors of the ford logo mr price placed two magnetic signs on each vehicle he transported to horse shows one sign bore the rock ledge logo and the other sign advertised raypricecars com with the slogan years of doing it right below the web site address exhibit 117-p shows the two signs together it is unclear when the photograph of the signs was taken although it appears that the raypricecars com sign would not have been used until at least considering that mr price’s grandfather began his first automobile dealership in petitioners also placed advertisements in various horse magazines and newsletters in some instances these advertisements advertised only the although signs featuring years of doing it right do not reference the year exhibit 47-p contains the slogan years of doing it right and displays and therefore we conclude that signs with years of doing it right would have been used in advertising during dealerships whereas in others they advertised only rock ledge petitioners submitted various exhibits to the court purporting to be samples of advertising where the same advertisement covered both the dealerships and rock ledge however exhibit 24-p showing an advertisement for the region championship omnibus to be held in does not mention either rock ledge or any of the dealerships exhibit 25-p which is a copy of a print advertisement appearing in the publication horse news advertises ray price cars and lists various elite rider s trainers who are customers of mr price’s dealerships but does not mention rock ledge or petitioners except insofar as the name ray price is used in reference to the automobile group only one exhibit submitted to the court actually advertises both rock ledge and raypricecars com with the slogan of years of doing it right and the slogan we know horsepower as with the magnetic sign depicted in exhibit 117-p it appears to the court that the slogan years of doing it right would have been used in after the years at issue before beginning rock ledge mr price was aware that automobile dealerships advertised in journals and magazines read by horse enthusiasts there is no evidence that there was cross-advertising during the years at issue as of the time of trial rock ledge maintained a web site advertising services offered and horses available for sale the web site contains a button labeled we know horsepower that when clicked takes the visitor to raypricecars com it is unclear whether the web site existed during the years at issue petitioners used some dealership employees in conjunction with rock ledge petitioners submitted exhibit 118-p as support for their assertion that dealership employees worked on behalf of rock ledge exhibit 118-p contain sec_26 pages of handwritten notes in mr price’s handwriting the pages were from a notebook mr price kept at the stroud ford dealership many of the pages are undated but those that are dated bear dates from and one page directs a dealership employee pat adelmann to email information to a person who had shown interest in one of rock ledge’s horses additionally petitioners arranged for a dealership employee michael brotzman to be available by cell phone during horse shows to answer questions related to the dealerships’ inventory mr price would tell mr brotzman the dates and times of horse shows and direct him to be available during those times mr brotzman usually received one to five calls per weekend from mr price and he would arrange for the delivery of a vehicle if someone at a horse show decided to purchase a car or truck mr brotzman directly assisted only in the sales of ford vehicles for chevrolet sales he would refer mr price to a different salesman at ray price chevrolet inc petitioners assert that rock ledge has generated a significant number of customers for the dealerships petitioners submitted a two-page list of horse customers purporting to list the names of individuals and organizations who have purchased vehicles from the dealerships the list is undated and contains the names of customers although some entries do not appear to be complete for example the entry sussex - n j - ford f-250 traded horse trailer could be a customer with the last name sussex or a customer in sussex new jersey in either case this entry does not name a horse customer with any specificity the list denotes with asterisk sec_23 customers who bought multiple vehicles and denotes with double asterisk sec_5 customers who bought more than vehicles petitioners were unable to provide an exact number of vehicles bought by the people appearing on the list but in slower years the dealerships sell to cars per year to horse customers and in better years they sell to cars per year to horse customers rock ledge’s business plan states that gross_sales of vehicles to horse-related customers have averaged more than dollar_figure annually for more than years petitioners submitted a number of contracts that they claim represent sales to horse customers however the contracts do not specifically identify the buyers as horse customers and at least five contracts that petitioners submitted involved sales or trades to other dealers or auto auctions separate and apart from the list of horse customers petitioners have loyal customers in the kanavy family valerie and lawrence kanavy were friends of mr price’s mother and owned at least one horse in partnership with mr price’s parents valerie kanavy rode horses with margaret price and the kanavys’ son timothy kanavy has known mr price since childhood the kanavys operate trevdan building supply trevdan a building materials business for commercial residential buildings trevdan has purchased to vehicles from mr price beginning in when he founded his first dealership additionally timothy kanavy stated that his family members purchase their personal vehicles from mr price mr price stated that the kanavys along with other customers switched from buying fords to buying chevrolets in order to help the chevrolet dealership achieve it sec_2011 and sec_2012 sales objectives which helped the chevrolet dealership avoid termination of its dealership agreement when asked about the business relationship between trevdan and mr price timothy kanavy gave the following testimony q why does your family do business with ray price a q a through the horses my parents met his mom and that’s the only reason because they rode a lot together and why does trevdan do business with ray price because of the relationship my mom and his mom had and my father through the horses appreciation in land value appreciation in land value is not listed as one of the five main goals on rock ledge’s business plan however it is listed as a source of additional income on the third page of the business plan as previously discussed the property on which the farmhouse and rock ledge are situated has been appraised at dollar_figure million petitioners assert that when sold the property will yield long-term appreciation of more than dollar_figure million but they have not provided any information related to the basis of the property except for the original purchase_price of dollar_figure b horse show marketing and barn construction petitioners also marketed rock ledge by entering horses in competitions at horse shows petitioners distributed flyers listing horses for sale hung custom stall drapes with the rock ledge logo and set up an area where clients could sit comfortably and watch videos of horses available for sale petitioners also distributed t-shirts promoting the dealerships at horse shows petitioners submitted a photograph of a dog wearing a t-shirt advertising raypricecars com although it is not clear that the dog is actually at a horse show additionally the t-shirt celebrates the centennial of ray price dealerships in meaning it was likely distributed after the years at issue the t-shirt advertises only raypricecars com and does not mention rock ledge in ray price auto group donated two cars to be raffled off at the north american arabian horse show association world championship horse show there is no evidence that the donation of the cars was used to promote rock ledge petitioners constructed a large barn on the property that was completed in the barn contains horse stalls a lounge area restrooms and workrooms the lounge is meant to serve as an area where customers can relax and watch through a window into an indoor area where their horses are being worked the lounge has a seating area a tv and a small bar with stools the bar is portable and is often taken to horse shows the barn also has wash racks for washing and grooming horses saddle tack rooms and a washer and dryer for horse blankets c financials of rock ledge mrs price does all of the recordkeeping and bookkeeping for rock ledge for the taxable years through petitioners reported rock ledge on schedule f attached to their form sec_1040 u s individual_income_tax_return for those years petitioners reported losses as follows taxable_year loss total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number rock ledge has not made a profit since it was begun in petitioners did not deduct the cost of any labor hired for the years at issue tax_year was the only year at issue for which any advertising cost deductions were claimed for that year petitioners reported dollar_figure in advertising costs for each of the years at issue rock ledge did not generate enough income to cover the costs associated with feeding the horses petitioners hired robert j murphy to prepare their income_tax returns for the years at issue mr murphy is a certified_public_accountant c p a with the firm of boyer ritter in camp hill pennsylvania boyer ritter specializes in accounting work for automobile dealerships mr murphy has prepared petitioners’ individual income_tax returns and the corporations’ tax returns since in addition mr murphy has also served as the corporations’ accountant since in which capacity he prepares balance sheets income statements and statements of cashflow the irs has audited petitioners’ returns on two prior occasions in and and concluded that rock ledge was conducted with a profit objective mr murphy consulted with mr price regarding his prior methodology for reporting rock ledge’s losses and decided to continue reporting rock ledge on schedule f as mr price had previously done before hiring mr murphy as his accountant mr murphy does not audit the books_and_records of rock ledge nor does he prepare any financial statements for it boyer ritter has other clients who file schedules f but petitioners are the only clients for whom mr murphy prepares a schedule f additionally none of mr murphy’s other clients operated a horse activity petitioners did not file any forms for the years at issue d setbacks petitioners suffered a number of setbacks to rock ledge over the years the mare bey-rose gal died of unknown causes in the mares overlook galaxina and pasazz both died in the mare silver lining injured her knee in and had to be euthanized the stallion reflection rl had to be put down after an injury in late or early the mare galoreus rl had to be euthanized because of a virus in zips reflection rl whose sire was reflection rl became paralyzed in after stumbling in his training pen consequently he also had to be euthanized the mare gianna rl developed an infection in her joints and was culled in for dollar_figure a number of rock ledge’s horses aborted or had other reproductive complications including a mare that developed uterine torsion while in foal in mares that developed uterine cysts in and resulting in their inability to be used for breeding a mare that foaled a stillborn foal with a wry nose in two foals out of the same mare and stallion that developed cherry-colored hooves and died shortly after birth in and a foal whose testicles did not descend and that had to be gelded with expensive surgery in mares that spontaneously aborted in and and a mare whose foal presented in breech resulting in the death of both the foal and the mare in at a point which the record does not reflect but probably between and mr price reached out to contacts at penn state university regarding the high number of abortions his mares were experiencing in response he received a copy of a bulletin written by professor marvin h hall discussing spontaneous abortions by mares in kentucky the bulletin describes how eastern tent caterpillars living in wild cherry trees may produce excrement containing chemicals that cause mares that eat the excrement to abort in response mr price removed all of the wild cherry trees on his property e audit and notices of deficiency by letter dated date respondent informed petitioners that their income_tax return had been selected for audit at some point the audit was expanded to tax years respondent mailed a notice_of_deficiency relating to tax_year to petitioners on date respondent mailed a separate notice_of_deficiency relating to tax years to petitioners on date mr price did not identify the year in which he contacted penn state but at trial he stated that kentucky experienced spontaneous abortions of mares between and the bulletin he received from professor hall is undated but references the kentucky abortions as a concurrent event opinion i burden_of_proof generally the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 this burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any relevant factual issue and meets other conditions including maintaining required records see sec_7491 we decide this case on the preponderance_of_the_evidence and accordingly need not address whether the burden_of_proof has shifted see 124_tc_95 ii sec_183 taxpayers may generally deduct all ordinary and necessary business_expenses paid_or_incurred during a taxable_year in carrying_on_a_trade_or_business sec_162 in general no deductions are allowable for expenses_incurred in connection with activities not engaged in for profit such as activities carried on primarily as a sport or hobby or for recreation except to the extent provided by sec_183 discussed infra sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of relevant factors to be considered in determining whether an activity is engaged in for profit to be engaged in an activity for profit the taxpayer must have an actual and honest objective of making a profit 78_tc_642 aff’d without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs a taxpayer’s expectation of profit need not be reasonable but it must be a good-faith expectation 72_tc_28 citing sec_1_183-2 income_tax regs 70_tc_715 aff’d 615_f2d_578 2d cir 68_tc_696 63_tc_375 a mere declaration of profit objective is not controlling and the court will give greater weight to all objective facts and circumstances than to a taxpayer’s statement of intent with regard to the activity dreicer v commissioner t c pincite if an activity is not engaged in for profit sec_183 allows deductions that would be allowable without regard to whether the activity is engaged in for profit sec_183 allows deductions equal to the amounts of deductions that would be allowable if the activity were engaged in for profit but only to the extent gross_income derived from the activity exceeds the deductions allowed by reason of sec_183 sec_183 creates a presumption of a profit objective if for three of the five taxable years ending with the year at issue gross_income exceeds the deductions attributable to the activity in cases such as this one where the activity consists in major part of the breeding training showing or racing of horses a presumption of profit objective exists if gross_income exceeds the deductions for two of the seven taxable years ending with the year at issue sec_183 rock ledge has not turned a profit since it was commenced in and thus the presumption created by sec_183 does not apply respondent disallowed the loss deductions attributable to rock ledge on the grounds that the activity giving rise to the losses was not engaged in for profit within the meaning of sec_183 petitioners contend that rock ledge was engaged in for profit and that rock ledge and the automobile dealership actively are sufficiently interrelated to make them one activity for purposes of sec_183 a scope of activity before resolving whether rock ledge was engaged in for profit we must determine the scope of the activity that is at issue before trial the parties jointly moved to bifurcate trial to first decide the issue of whether rock ledge and the automobile dealership activity constituted one activity or separate activities the motion indicated that if the court determined rock ledge and the automobile dealership activity constituted one activity respondent would concede that rock ledge was engaged in for profit within the meaning of sec_183 the court denied the parties’ motion on date and trial was held on all issues on january and in philadelphia pennsylvania petitioners argue that rock ledge and the automobile dealership activity are sufficiently interconnected to constitute one activity they rely heavily on our decision in topping v commissioner tcmemo_2007_92 tax ct memo lexi sec_88 respondent argues that rock ledge and the automobile dealership activity are separate activities under sec_1_183-1 income_tax regs the court may consider all facts and circumstances to determine whether a taxpayer’s separate undertakings constitute one activity for purposes of sec_183 in relevant part sec_1_183-1 income_tax regs provides as follows generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer’s characterization will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case the court considers these and other factors in determining whether a taxpayer’s characterization of two or more undertakings as one activity is reasonable these other factors mitchell factors include whether the undertakings are conducted at the same place whether the undertakings were part of the taxpayer’s efforts to find sources of revenue from his or her land whether the undertakings were formed as separate activities whether one undertaking benefited from the other whether the taxpayer used one undertaking to advertise the other the degree to which the undertakings shared management the degree to which one caretaker oversaw the assets of both undertakings whether the taxpayer used the same accountant for the undertakings and the degree to which the undertakings shared books_and_records mitchell v commissioner tcmemo_2006_145 citing 94_tc_41 tobin v commissioner tcmemo_1999_328 estate of brockenbrough v commissioner tcmemo_1998_454 hoyle v commissioner tcmemo_1994_592 de mendoza v commissioner tcmemo_1994_314 and scheidt v commissioner t c memo we examine these factors in turn mitchell factors a location of activities the activities are not conducted at the same location rock ledge activity is conducted primarily on the property which also includes petitioners’ personal_residence in contrast the automobile dealership activity is conducted at various dealerships petitioners contend that there are some aspects of each activity that are conducted at the same locations for example petitioners cite the receipt of cooled stallion semen at the honda dealership as evidence that a horse activity is conducted at that dealership petitioners also claim that mr price’s handwritten notebook he kept at the stroud ford dealership is evidence of a horse activity conducted at that location petitioners also cite the delivery of vehicles to horse shows which they argue serve both as car store operations and as alternative locations of rock ledge these arguments are unconvincing just as mailing a personal letter from one’s place of business does not transmute the nature of the letter the receipt of cooled stallion semen at the honda dealership does not make the automobile dealership a location where horse sales are conducted further mr price’s astute business sense enables him to sell cars even when he is not working at the dealerships the fact that these cars are delivered elsewhere does not broaden the physical location of the dealerships this factor favors respondent b the activities as efforts to derive revenue from land petitioners make two arguments first petitioners argue that since they bought the property with the intent to operate a horse farm on it rock ledge is an effort to derive revenue from their land second they contend that since vehicle sales have been made to horse customers the automobile dealership activity has generated revenue from the property we will deal with these arguments in reverse order mr price started his automobile dealership activity in before acquiring the property in and thus the automobile dealership activity could not have been created to derive revenue from petitioners’ property see estate of stangeland v commissioner tcmemo_2010_185 tax ct memo lexi sec_221 stating that land or assets must exist before start of activity turning to petitioners’ other argument petitioners did not begin rock ledge until and it has never shown a profit thus we find that rock ledge is not an effort to derive revenue from the property either in theory or in fact because of both the delay in starting the activity and its unprofitable history this factor favors respondent c timing of formation of activities the activities were not formed at the same time this factor favors respondent d each activity’s benefit to the other activity petitioners argue that the horse customers form a loyal core of customers who have purchased multiple vehicles from petitioners’ dealerships and who helped sustain the chevrolet dealership when it was facing termination of its agreement by general motors petitioners also argue that the automobile business has provided benefits to rock ledge in the form of advertising work by pat adelmann a location where cooled stallion semen could be received and provision of shared worker’s compensation insurance health insurance and payroll accounting petitioners urge us to follow the holding in topping v commissioner tax ct memo lexi sec_88 which treated the taxpayer’s interior design and equestrian activity as a single activity for purposes of sec_183 the taxpayer in topping generated more than of her interior design client base through equestrian activity contacts id at the court is not convinced that in these cases the benefits each activity derived from the other were anything more than incidental taking mr price’s estimate as true that horse customers have generated dollar_figure per year in sales that amount is negligible considering that the dealerships’ gross_receipts exceeded dollar_figure million mr price testified that even in the best years horse customers purchased only to vehicles from his dealerships considering that the dealerships average combined wholesale and retail sales of big_number vehicles per year the sales to horse customers in good years still amount to less than of all sales thus rock ledge and petitioners’ automobile dealership activity are not comparable to the activities considered in topping the court also excludes from the definition of horse customers the kanavy family and their business trevdan timothy kanavy has known mr price since childhood and their families had a longstanding relationship before the formation of rock ledge see eg trupp v commissioner tcmemo_2012_108 tax ct memo lexi sec_109 at finding that taxpayer’s major client hired him because of a preexisting relationship and not because of taxpayer’s son’s equestrian activity moreover the kanavy family and trevdan began purchasing vehicles from petitioners in more than years before rock ledge was commenced excluding sales to the kanavy family and trevdan the percentage of vehicles purchased by horse customers shrinks even more further the list of horse customers was prepared for trial and is self- serving the sample contracts submitted to corroborate the list include contracts of sales that were clearly not made to anyone involved in rock ledge moreover some of the customers would likely have purchased vehicles regardless of any involvement with rock ledge through the dealerships’ advertising to target demographics including those in the horse industry accordingly this factor favors respondent e cross-advertising cross-advertising between the activities was minimal petitioners submitted one print advertisement that covered both rock ledge and raypricecars com and this advertisement was for after the years at issue rock ledge’s web site has a button that takes visitors to raypricecars com but there is no evidence that raypricecars com has any sort of reciprocal button to take visitors to the rock ledge web site all of the other advertisements that petitioners submitted mentioned only one activity or the other petitioners argue that horse shows are themselves a form of advertising and therefore advertising the dealerships at horse shows through t-shirt giveaways and donations of cars is a form of cross- advertising however this argument ignores the fact that marketing the dealerships at horse shows could also have been done solely to capture a target demographic and would not require the existence of rock ledge as part of the automobile dealership activity this is especially true given that the dealerships’ advertisements at horse shows made no mention of rock ledge accordingly this factor favors respondent f shared management rock ledge and the automobile dealerships share management only in the form of mr price this factor favors respondent see estate of stangeland v commissioner tax ct memo lexi sec_221 at g shared caretaker petitioners argue that they satisfy this factor as mr price oversaw the assets of both undertakings notwithstanding the fact that we find the overlap of only mr price in both undertakings to be insufficient from a shared management standpoint this factor would be duplicative of the sixth factor if we were to agree with petitioners that mr price’s managerial duties also qualify him as a caretaker managers and caretakers typically have different roles the general dictionary definition of a caretaker as relevant here is one that takes care of the house or land of an owner who may be absent webster’s ninth new collegiate dictionary conversely the dictionary definition of manage as used in the term manager as relevant here is to handle or direct with a degree of skill or address as c to exercise executive administrative and supervisory direction of a business id pincite mr price did not function as the caretaker of rock ledge mr price works more than hours per week at the dealerships and thus is absent from the property during those hours if anyone does qualify as a caretaker of rock ledge it would more appropriately be ms steckel the barn manager who looked after rock ledge’s horses and barns daily rather than mr price since rock ledge and the dealerships do not share a caretaker this factor favors respondent h shared accountant petitioners argue that rock ledge shares an accountant with the dealerships because the same c p a mr murphy prepared the schedules f on which rock ledge was reported and also prepared tax returns for the dealerships respondent asserts that rock ledge does not share an accountant with the dealerships since mr murphy never prepared financial statements or independently audited the books_and_records of rock ledge but mr murphy does prepare balance sheets income statements and statements of cashflow for the dealerships since mr murphy had only the limited involvement with rock ledge that was required to prepare petitioners’ personal income_tax returns we agree that this factor favors respondent i shared books_and_records the activities do not share books_and_records this factor favors respondent sec_1_183-1 income_tax regs factors petitioner argues that despite not meeting any of the nine foregoing factors rock ledge and the automobile dealership activity are highly interrelated serve a common business_purpose and are similar undertakings the court disagrees with petitioners’ contention that rock ledge and the automobile dealership activity share sufficient organizational and economic overlap the dealerships were organized as s_corporations whereas rock ledge was a sole_proprietorship in and and operated as a limited_liability_company in see rabinowitz v commissioner tcmemo_2005_188 tax ct memo lexi sec_188 at finding that where one activity was an s_corporation and the other was operated as a sole_proprietorship the two activities did not have a close organizational relationship the activities do not share assets or lease real or personal_property from one another the activities do not share bank accounts or employees notwithstanding de_minimis work by dealership employees for rock ledge at the behest of their boss mr price additionally any economic benefit between the two activities is entirely unidirectional from rock ledge to the dealership mr price may occasionally generate vehicle sales from meeting people through rock ledge but as he is a successful salesman he is likely to pursue sales opportunities in many situations there is no evidence that rock ledge obtains economic benefit from the dealerships except for the inclusion of rock ledge employees on dealership insurance plans and payroll accounts consequently rock ledge and the automobile dealership activity are not sufficiently interconnected under sec_1_183-1 income_tax regs the court also disagrees that the activities were conducted together within the meaning of sec_1_183-1 income_tax regs any overlap in the activities such as receipt of cooled stallion semen at the honda dealership was for the convenience of mr price the ceo of the corporations finally the activities are wholly dissimilar petitioner attempts to overcome this fact by arguing that both activities involve the sale of expensive personal_property rock ledge and the dealerships both sell services related to the products sold both activities are predominantly headquartered in pennsylvania and both activities involve products which are created and sold in the united_states these categories are so broad as to be meaningless after reviewing all relevant facts and circumstances we find that rock ledge and petitioners’ automobile dealership activity were separate undertakings we next address whether rock ledge qualifies as a for-profit activity under sec_183 b whether petitioners conducted rock ledge for profit to determine whether a taxpayer conducts an activity for profit sec_1_183-2 income_tax regs enumerates nine nonexclusive factors to be considered the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisors the time and effort expended by the taxpayer in carrying on the activity expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation sec_1_183-2 income_tax regs no one factor is determinative and all the facts and circumstances are to be taken into account in determining the existence of a profit objective allen v commissioner t c pincite citing sec_1_183-2 income_tax regs dunn v commissioner t c pincite 66_tc_312 and benz v commissioner t c pincite we examine each of these factors in turn manner in which the activity is conducted we begin by examining the manner in which petitioners conducted rock ledge facts that may indicate that an activity was engaged in for profit include a carrying on the activity in a businesslike manner including maintaining complete books_and_records b carrying on the activity in a manner substantially_similar to other activities of the same nature which are profitable and c changing operation methods adopting new techniques or abandoning unprofitable methods in a manner consistent with an intent to improve profitability sec_1_183-2 income_tax regs a businesslike manner petitioners argue they conducted rock ledge in a businesslike manner as support they cite rock ledge’s web site business plan advertising records such as veterinary calendars and breeding data maintenance of worker’s compensation and health insurance on rock ledge employees paying rock ledge employees from an adp payroll account use of a price list for rock ledge services and having the same accountant as the dealerships respondent asserts petitioners did not conduct rock ledge in a businesslike manner because the books_and_records were inadequate incorrect maintained primarily for tax purposes and not to improve profitability and consistent with conducting a hobby rather than a business some of rock ledge’s practices are consistent with conducting the activity for profit whereas others are not the web site is characteristic of a business rather than a hobby likewise having a price list with the prices for services is businesslike however other rock ledge practices are inconsistent with a profit objective particularly given mr price’s business acumen with respect to the dealerships the business plan is undated and appears to have been created solely for passing muster under sec_183 given the inclusion of such aspects as the appreciation of the land as a method of generating income rock ledge did very little advertising in the years at issue only dollar_figure in advertising expenses was reported in tax_year while no advertising expenses were reported for tax_year sec_2010 or sec_2011 maintenance of veterinary calendars and breeding data by themselves are consistent with a hobby and do not necessarily indicate a business_purpose see feldman v commissioner tcmemo_1986_287 tax ct memo lexis at citing golanty v commissioner t c aff’d without published opinion 647_f2d_170 9th cir finding that keeping pedigree show breeding and veterinary records is as consistent with a hobby as with a business particularly where the taxpayers did not prepare basic financial records such as profit and loss statements or balance sheets petitioners have not submitted any books_and_records containing projected profit and loss balance sheets or budgets each piece of evidence petitioners submitted that purports to show expected profits is devoid of any calculations of expenses for example exhibit is an estimated revenue recap for that shows estimated revenues from board and training hauling show fees horse leases riding lessons sales commissions and horse sales by petitioners’ own admission exhibit was prepared in date just before trial further exhibit is one page is handwritten and contains no calculations used to arrive at the numbers given for each category as an estimate of revenue exhibit gives no costs actual or estimated for additionally tax_year is not at issue petitioners submitted no similar documents for tax years exhibit the handwritten notebook mr price kept at the stroud ford location likewise covers tax years other than those at issue is handwritten and contains no reference to expenses petitioners assert they have submitted adequate books_and_records because r espondent has not raised any issue of substantiation with respect to the expenses petitioners claimed substantiation of expenses and maintenance of books_and_records are distinct issues further petitioners bear the burden_of_proof with respect to deductions claimed for expenses see sec_6001 petitioners argue that rock ledge had the same c p a as the dealerships but as previously discussed even if the same c p a did prepare petitioners’ returns with respect to rock ledge it was mrs price who kept the books_and_records of rock ledge not mr murphy mr murphy did not audit these books_and_records and he did not prepare financial statements regarding rock ledge respondent argues that petitioners’ inventory lists are incomplete and full of errors in particular respondent points to one horse ryado rl whose name is absent from the inventory list but appears on inventory lists for and additionally both the and inventory lists reflect the same horse zips reflection rl as having been put down at trainers aside from these errors in the inventory lists petitioners have not provided to the court a consistent list of horses owned by rock ledge for example petitioners claim to own evensong ah which they claim is a daughter of aladdinn and bey-rose gal an aristocrat mare neither evensong ah nor bey-rose gal appears on the an aristocrat mare is a mare that has produced four or more champion offspring inventory list or professor hughes’ appraisal report and it appears bey-rose gal died in likewise petitioners’ briefs discuss the pedigrees of werda and baskarysa but it does not appear that petitioners owned these horses at the time of trial baskarysa’s name does not appear on any of the inventory lists submitted to the court werda appears on the and inventory lists but the list indicates that she was given away in sum the inventories submitted to the court were incomplete and some appeared to be incorrect and they were not kept in a businesslike manner in some instances maintaining workers’ compensation insurance and health insurance on employees and paying them from a payroll account could be indicative of businesslike methods in these cases however it appears to the court that covering rock ledge employees under policies maintained for dealership employees was done for the convenience of mr price and to lower the cost of obtaining these policies likewise paying rock ledge employees from a common adp payroll account was done as a matter of convenience and does not show a business_purpose in sum petitioners did not conduct rock ledge in a businesslike manner b conducting the activity similarly to profitable activities petitioners contend they conducted rock ledge in a manner substantially_similar to profitable activities of the same nature for support they cite the quality of the barn at rock ledge mr price’s selection of the broodmare band their designation of homebred horses with the rl suffix and various services offered by rock ledge including breeding services horse sales horse leasing and riding lessons respondent argues that rock ledge was not conducted in a manner similar to profitable horse farms respondent also argues that petitioners did not conduct rock ledge in a manner similar to the automobile dealership activity but the court does not find that this is an appropriate comparison under sec_1 b income_tax regs since this subfactor inquires about similar rather than dissimilar activities in the case of dissimilar activities we discuss the differences between rock ledge and dealership operations in our analysis of sec_1 b see infra pp petitioners argue that the main barn at rock ledge is a professional facility that goes far beyond what a hobbyist would require on one hand the barn contains some elements that may point to a profit objective such as a lounge area with a television and a bar for use by customers on the other hand the barn’s stalls workrooms washrooms and restrooms although perhaps more than most hobbyists would require are not necessarily out of line with the desires of a serious hobbyist with the funds to construct such a facility see keating v commissioner tcmemo_2007_309 tax ct memo lexis at stating that construction of a barn may be consistent with either a hobby or a business for the court to determine that the barn construction was required for rock ledge to be conducted in a manner substantially_similar to profitable activities of the same nature we would need to have evidence that other for-profit horse farms require barns like the one in these cases unfortunately petitioners have not provided any point of comparison on this issue professor hughes’ report states that the barn is a first class facility designed for customers and service but does not reference the basis for his determination such as other comparable facilities without a reference point we conclude that the main barn is not evidence that rock ledge was conducted in a manner substantially_similar to other activities of the same nature which are profitable petitioners cite mr price’s selection of elite mares to form the broodmare band as evidence that rock ledge is conducted for profit petitioners name several mares ostensibly owned by rock ledge as being elite broodmares including overlook galaxina bey-rose gal evensong ah werda opalesque vf baskarysa and pasazz the major problem with naming these horses as current broodmares at rock ledge is that none of them appears to be currently owned by rock ledge and not all of them are even alive none of the above-named horses appears on the list of horses appraised by professor hughes overlook galaxina bey-rose gal and pasazz all died in or werda was given away in evensong ah opalesque vf and baskarysa’s names do not appear on the inventory list petitioners have not named any other horses that supposedly form part of rock ledge’s broodmare band petitioners have not shown as they claim that the higher the quality of the horses used for breeding the higher the potential sale revenue that can be expected since no revenue can be expected from horses that are either dead or not owned by petitioners evidence of a profit objective is lacking because in the case of some of the horses petitioners did not own the named mares during the years at issue and in all cases they do not currently own the named mares petitioners argue that designating homebred horses with the suffix rl is consistent with a profit objective they cite the practice of ms varian of varian arabians who is a top breeder of western pleasure horses and ventura farms which uses the suffix vf after a horse’s name the court accepts that appending a suffix to a horse’s name is a businesslike practice however the court also notes that petitioners cited only two breeders who employ this practice and provided no evidence with regard to the profitability of either varian arabians or ventura farms finally petitioners argue that rock ledge offers numerous services that a hobbyist farm would not provide including breeding services horse sales horse leasing and riding lessons however there is no evidence that any of these services were offered during the years at issue rock ledge did not report any income from breeding during the years at issue likewise the evidence does not reflect that any horses were sold during the years at issue the court does not find that rock ledge currently leases horses or offers riding lessons the leases submitted were not for the years at issue and appear to have been crafted on the eve of trial petitioners offered scant evidence that rock ledge currently offers riding lessons and there is no evidence that riding lessons were offered during the years at issue the court may consider events occurring after the years at issue to the extent those events are probative of petitioners’ profit objective see mathis v commissioner tcmemo_2013_294 at myslisz v commissioner tcmemo_1988_206 tax ct memo lexis at ndollar_figure citing 88_tc_464 however the court may assign such events less weight than events occurring during the years at issue see eg storey v commissioner tcmemo_2012_115 tax ct memo lexi sec_114 at considering marketing taking place after the years at issue to be unreliable carson v commissioner tcmemo_1990_508 tax ct memo lexi sec_561 at finding advertising occurring after the years at issue not to be evidence of businesslike operations during the years at issue on balance the court concludes that the lack of breeding services horse sales horse leasing and riding lessons during the years at issue points to a lack of profit objective during those years particularly considering that some of these services were not begun until well after petitioners received notice date that their income_tax return had been selected for audit c change_of methods changing operation methods adopting new techniques or abandoning unprofitable methods is consistent with an intent to improve profitability sec_1_183-2 income_tax regs petitioners argue they have implemented several changes to improve the profitability of rock ledge by replacing mr mcmanus with mr and mrs hall and tracking results respondent counters that petitioners have not modified the way in which they operate rock ledge in any way that would increase profitability such as reducing expenses or advertising to generate new income petitioners did seek to improve profitability by hiring new trainers when mr mcmanus did not meet their goals respondent argues petitioners must have lacked a profit objective since nine months elapsed between the firing of mr mcmanus and the hiring of mr and mrs hall petitioners claim that hiring qualified arabian horse trainers takes time and mr price carefully selected mr and mrs hall after searching for an appropriate replacement for mr mcmanus we agree with petitioners that nine months is not an unreasonable amount of time for hiring new horse trainers consequently replacing the trainers is evidence that petitioners undertook to change operating methods in a bid to improve profitability petitioners also point to tracking results for this petitioners cite exhibit the one-page handwritten estimated revenue recap for as evidence that horse sales income and other income has increased again we take notice of the fact that this document makes no mention of expenses further a one-page handwritten document prepared just before trial is hardly evidence that petitioners closely tracked the expenses and income of rock ledge this factor does not support a change in operating methods respondent argues that petitioners have not made any meaningful changes calculated to increase profitability because they have not reduced expenses in contrast to mr price’s business philosophy that expense is a key element of any successful business and they did very little advertising during the years at issue we agree with respondent that petitioners have not undertaken any efforts to reduce expenses additionally petitioners’ advertising expenses were miniscule particularly given their overall expenses petitioners reported only dollar_figure of advertising expenses for and none for and their expenses for those years totaled dollar_figure dollar_figure and dollar_figure for and respectively see mills v commissioner tcmemo_1990_432 tax ct memo lexi sec_451 at finding that taxpayers’ small amount of advertising showed a lack of profit objective boddy v commissioner tcmemo_1984_156 tax ct memo lexi sec_514 at finding that advertising was insubstantial compared to overall cost of taxpayer’s horse- breeding operation aff’d without published opinion 756_f2d_884 11th cir horse shows may be a method of advertising horses for sale but without other efforts to advertise is not consistent with a profit objective sanders v commissioner tcmemo_1999_208 tax ct memo lexi sec_244 at citing dodge v commissioner tcmemo_1998_89 tax ct memo lexi sec_89 at aff’d without published opinion 188_f3d_507 6th cir thus petitioners’ minimal advertising expenses do not evince a profit objective aside from replacing justin mcmanus with chris and nicole hall petitioners have changed very little about the operations of rock ledge to make it profitable overall the numerous unbusinesslike practices of rock ledge indicate that petitioners did not have a profit objective petitioners did not conduct rock ledge in a businesslike manner nor did they conduct it in a manner sufficiently similar to profitable horse activities petitioners have also not shown that they made significant changes to improve the profitability of rock ledge such as reducing expenses or advertising to improve sales this factor favors respondent expertise of the taxpayer or his advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or by consultation with experts in the activity may indicate that the taxpayer has a profit objective where the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs without study of the business aspects of an activity mere knowledge or familiarity with an activity may indicate a hobby rather than a for-profit activity see golanty v commissioner t c pincite see also 809_f2d_355 7th cir finding that taxpayers were familiar with mechanics of dog breeding operation but lacked knowledge regarding economics of the activity aff’g tcmemo_1985_523 see also wilmot v commissioner tcmemo_2011_293 tax ct memo lexis at taxpayers need not make a formal study of an activity before commencing operation but they should undertake a basic investigation of the factors that affect profit westbrook v commissioner tcmemo_1993_634 tax ct memo lexis at citing burger v commissioner f 2d aff’d 68_f3d_868 5th cir petitioners argue that they have the requisite expertise because mr price grew up breeding and training arabian horses they have been recognized as top breeders by arabian horse world magazine and mr price has consulted with advisers knowledgeable about horse breeding operations including carol skeuse hart and leonard and jean skeggs the mere fact that mr price grew up around horses and has extensive knowledge of horse breeding and training is by itself insufficient to show that he has the expertise required for a for-profit activity see kahla v commissioner tcmemo_2000_127 tax ct memo lexis at finding that taxpayer lacked expertise even though he grew up on his parents’ cattle ranch knew firsthand the basics of raising and breeding cattle and had consulted with the usda soil conservation service and state game and wildlife agencies aff’d 273_f3d_1096 5th cir hillman v commissioner tcmemo_1999_255 tax ct memo lexis at same similarly the fact that petitioners have been recognized as top breeders does not necessarily show a profit objective petitioners submitted one article from arabian horse world magazine dated date that recognizes them as the fifth-best breeder of purebred western pleasure horses from the same article also named prego rl a horse bred by petitioners as the fifth-best purebred western pleasure horse for notwithstanding the limited probative value of a lone magazine article the fact that petitioners have bred some quality horses is not by itself indicative of a profit objective the expertise of raising quality horses is separate from the business expertise required to operate a profitable business see golanty v commissioner t c pincite petitioners point to various advisers as evidence that they have analyzed the business side of rock ledge mr price testified that he discussed business operations climate treatment costs and employment costs with ms hart who operates springwater farms and he also copied a contract used by springwater farms for use by rock ledge petitioners presented no evidence on the profitability of springwater farms nor on any of the methods or techniques they might have adopted from springwater farms in an effort to make rock ledge profitable mr price’s testimony regarding his discussions with ms skeuse hart was self-serving and vague he did not identify any specific practices she might have advised him on stating simply that he ha s had and continue s to have ongoing conversations with her and her trainers about horses in general or business operations or training or any number of things horse-related additionally mr price testified that he was influenced by the success of mr and mrs skeggs friends of his parents who had sold horses for up to dollar_figure petitioners did not present any evidence to confirm that the skeggses had sold horses for such great value or if they did any evidence regarding the net profit of such horse sales mr price may well have been influenced by the skeggses’ alleged success but that does not make them his advisers in any way relevant to the inquiry under sec_183 of whether he sought guidance from experts in the field petitioners have not shown that they sought professional advice on the business aspects of operating a profitable horse business this factor favors respondent time and effort expended in the activity the fact that a taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate a profit objective see sec_1_183-2 income_tax regs a taxpayer’s withdrawal from his or her occupation to devote energy to the activity may indicate the activity is engaged in for profit id the fact that the taxpayer does not devote significant time and energy to the activity may not prove a lack of profit objective where he or she employs competent and qualified persons to carry on the activity id petitioners argue that mr price spends a substantial amount of time on rock ledge and therefore a profit objective is indicated this argument is not supported by the facts mr price works over hours per week at his dealerships he has not withdrawn from his occupation as an automobile dealer in order to devote more time and energy to rock ledge further to the extent mr price is involved with rock ledge much of his time appears to have been directed toward its more enjoyable aspects such as attending horse shows however petitioners employed a barn manager throughout the years at issue as well as trainers during portions of the years at issue the barn manager and the trainers are competent and qualified persons and therefore the fact that mr price did not withdraw from his primary occupation does not weigh against petitioners see eg pirnia v commissioner tcmemo_1989_627 tax ct memo lexis at eisenman v commissioner tcmemo_1988_467 tax ct memo lexis at this factor is neutral expectation that assets used in the activity may appreciate in value the term profit includes appreciation in the value of assets used in the activity thus a taxpayer may intend to derive a profit from the operation of the activity even if the operation is not currently profitable if an overall profit will result when appreciation of the assets used in the activity is realized since income from the activity together with the appreciation of the assets will exceed expenses of the operation sec_1_183-2 income_tax regs for purposes of sec_1_183-2 income_tax regs assets used in the activity may include the land on which the activity is conducted if the holding of the land and the activity are considered to be a single activity under sec_1_183-1 income_tax regs petitioners argue that rock ledge is conducted with a profit objective because the horses are very valuable and the property when sold will generate income in excess of dollar_figure million for reasons discussed below the court finds that sale of the horses would not transform rock ledge into a profitable activity and further the land is not to be considered an asset of rock ledge for purposes of analysis under sec_1_183-2 income_tax regs a value of the horses petitioners argue on the basis of the appraisal by professor hughes that the value of the horses is dollar_figure mr price stated at trial that the top half-arabian horses have been sold for as high as dollar_figure but petitioners provided no independent evidence with regard to this allegation and we are not required to accept mr price’s statements without corroboration see giles v commissioner tcmemo_2005_28 tax ct memo lexi sec_29 at stating that taxpayer provided no evidence on the syndicated value of purebred arabian stallions petitioners argue that there is potential for huge profits because their broodmare band includes evensong ah the daughter of aladdinn a dollar_figure million horse as stated only by mr price also with no independent verification as previously concluded the court does not find that petitioners currently own evensong ah further the value of the horses as appraised by professor hughes is not convincing professor hughes’ report is scant in its observations of the differences among the horses of the reports give the same good rating in all conformation categories ten of the horses are valued at over dollar_figure with one horse midnight magnum appraised at dollar_figure the most expensive horse ever sold by petitioners was jason el jamaal rl for dollar_figure to believe that petitioners would suddenly have such increased success in their breeding program after consecutive years of losses ignores the reality of past sale as well as petitioners’ own business plan which calls for an average sales_price of dollar_figure per horse further there is direct evidence that petitioners did not follow the valuations set forth in professor hughes’ report professor hughes appraised ggrand slam at dollar_figure on date two weeks later petitioners sold ggrand slam for dollar_figure petitioners claim that the buyer also agreed to buy her next vehicle from one of the dealerships but this is not memorialized in the contract for the sale of ggrand slam additionally any profit from the sale of a vehicle would be attributable to the automobile dealership activity not to rock ledge petitioners’ argument that they have unrecognized_gain of dollar_figure in the herd is premised on rock ledge’s having a cash_basis method_of_accounting which would mean that the homebred horses have a zero basis however petitioners reported rock ledge under the accrual_method on schedule f for each of the years at issue and therefore we cannot agree with petitioners that their basis in the herd is zero without adequate information concerning basis the court cannot agree with petitioners that the sale of the herd would result in petitioners’ realizing gains equal to the value of the herd as appraised by professor hughes cf eg erickson v commissioner tcmemo_2008_224 finally even if petitioners were able to sell the horses for dollar_figure they would recoup less than half of their losses over the period from consequently the value of the horses does not support petitioners’ allegation that when sold rock ledge will become profitable b value of the property petitioners assert that the unrealized_gain in the property exceeds dollar_figure million and that when sold the land will make rock ledge profitable as with the horses petitioners have not provided adequate information about the basis in the land except for providing the court with the original purchase_price of dollar_figure petitioners have extensively improved the land by renovating the farmhouse for use as their principal_residence constructing several barns and sheds on the property clearing the land and adding two septic systems and wells there is no information about the cost of these improvements see tarutis v commissioner tcmemo_1982_313 tax ct memo lexi sec_433 at stating that court was unable to determine whether appreciation in value of farm would offset years of substantial losses with no evidence provided as to farm’s total cost or taxpayers’ basis under sec_1_183-1 income_tax regs we analyze the degree of organizational and economic interrelationship of separate undertakings to determine whether they are one activity for purposes of sec_183 where land is purchased or held primarily with the intent to profit from its increase in value and the taxpayer also farms the land the farming and holding of the land will be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation sec_1_183-1 income_tax regs for this purpose the income from the farming must exceed the deductions attributable to the farming activity which are not directly related to the holding of the land such as deductions attributable to interest on a mortgage secured_by the land property taxes on the land and improvements and depreciation of improvements on the land id subpara petitioners clearly fail the requirements of sec_1_183-1 income_tax regs because assuming the land was purchased to hold for appreciation the income from rock ledge has never exceeded the relevant deductions petitioners attempt to sidestep the characterization in sec_1_183-1 income_tax regs by arguing that they did not purchase the property to profit from its increase in value rather they purchased the property to begin a horse farm petitioners thus conclude that the land and rock ledge necessarily constitute the same activity however petitioners’ testimony on this point was somewhat contradictory mr price testified that he bought the property with the intention of operating a horse farm on the property but he also testified he hoped the property would appreciate considering all of the facts and circumstances we find that there was no economic or organizational relationship between the land and rock ledge petitioners purchased the property in and began using the farmhouse as their principal_residence in petitioners’ personal_use of the property is contrary to their assertion that their primary purpose was to begin a horse business see betts v commissioner tcmemo_2010_164 tax ct memo lexi sec_199 at petitioners did not begin rock ledge until the years during which petitioners used the property before they began rock ledge cannot be considered part of the startup_period a term that by its definition requires that the activity have been started had petitioners truly intended to put a horse farm on the property when they bought it they would have done so within the first few years of purchase further the court finds that the sale of part of the property in is evidence that the land was appreciating independently from rock ledge and not as a result of it see boddy v commissioner tax ct memo lexi sec_514 at n an unsuccessful farming operation cannot be carried on forever simply because the price of land in that general area is rising citing jasionowski v commissioner t c pincite consequently we hold that the property is not to be considered an asset of rock ledge since the property is not an asset of rock ledge and the value of the herd does not support a finding that the assets are appreciating this factor weighs in favor of respondent taxpayer’s success in similar or dissimilar activities although an activity is unprofitable the fact that the taxpayer has previously engaged in similar or dissimilar activities and converted them from unprofitable to profitable may indicate that the current activity is conducted for profit sec_1_183-2 income_tax regs petitioners argue that mr price’s success in operating the automobile dealerships demonstrates his ability to turn unprofitable businesses into profitable enterprises in particular petitioners point to mr price’s having transformed more than one bankrupt dealership into profitable businesses and his overall growth in car sales from fewer than units per year to in excess of big_number vehicles sold per year petitioners reason that this factor therefore weighs in their favor we even if we were to find that the property is an asset of rock ledge such a finding would not lead to petitioners’ conclusion that the unrealized_gain in the property is sufficient to offset rock ledge’s losses since petitioners’ basis in the property is unclear and does not provide the court with adequate information to determine appreciation in value disagree although mr price is a successful businessman it does not appear that he imported many of the core principles of his own business philosophy into rock ledge such as controlling margin volume and expense in particular petitioners have failed to operate rock ledge in a businesslike manner and have not sought to make changes that would reverse their 20-year trend of losses see giles v commissioner tax ct memo lexi sec_29 at finding that taxpayer who operated a successful dental practice did not conduct horse activity in a businesslike manner dodge v commissioner tax ct memo lexi sec_89 at finding that taxpayers’ accounting business and legal knowledge was not used in the operation of their horse activity this factor favors respondent history of income or loss with respect to the activity sec_1_183-2 income_tax regs provides in relevant part a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such as drought disease fire theft weather damages other involuntary_conversions or depressed market conditions such losses would not be an indication that the activity is not engaged in for profit the court has previously found the startup stage for a horse breeding activity to be between and years 72_tc_659 phillips v commissioner tcmemo_1997_128 tax ct memo lexi sec_140 at petitioners have not realized a profit from rock ledge since it was commenced over years ago in petitioners argue that the sale of part of the property in made rock ledge profitable for that year but we do not find the property to be an asset of rock ledge and thus we do not attribute the gain on that sale to rock ledge petitioners attribute their lack of profits to the setbacks that rock ledge suffered including the loss of reflection rl the spontaneous abortions suffered by multiple mares and reduced market conditions for arabian horses during petitioners claim that the death of reflection rl resulted not only in the lost value of the horse but also in the loss of his services as a stallion including the value of offspring he might have sired petitioners cite the alleged value of reflection rl’s offspring including professor hughes’ appraisals of rock n reflection rl at dollar_figure rockette rl at dollar_figure rock n roan rl at dollar_figure and ryado rl at dollar_figure the record reflects that as of the time of trial one gelding of reflection rl a gelding named evidence rl had been sold for dollar_figure petitioners have not shown that the lost value of reflection rl’s offspring would be sufficient to compensate for the large losses they sustained during and since reflection rl’s death in late or early petitioners have sold only one of his offspring for dollar_figure consequently we cannot agree that the losses during those years were attributable to the death of reflection rl see eg carson v commissioner tcmemo_1990_508 tax ct memo lexi sec_561 at stating that court disagreed that loss of taxpayers’ champion breeding dogs resulted in lost expected sales revenue petitioners’ argument regarding lost revenue from the spontaneously aborted foals fails for the same reason as their argument regarding the lost value of reflection rl’s offspring petitioners did not sell any horses during the years at issue and they have not provided any evidence as to the alleged value of the foals lost because of the spontaneous abortions see id petitioners also argue that conditions of the arabian horse market like the car market were depressed during the years at issue petitioners presented no evidence on this issue professor hughes testified that the market conditions during the years at issue were difficult and going through very tough economic times however petitioners offered no other evidence to corroborate professor hughes’ statements at trial and the report he submitted did not include any analysis of the arabian horse market either during the years at issue or after additionally mr price’s ability to weather economic downturns is evidenced by the fact that during his automobile dealerships avoided laying off any employees and remained profitable despite reduced automobile buying nationwide consequently we cannot agree that the economic recession or conditions within the arabian horse market during the years at issue were unforeseen or fortuitous circumstances that would explain petitioners’ lack of profit during those years this factor favors respondent amount of occasional profits if any which are earned the amount of profits in relation to the amount of losses_incurred and in relation to the amount of the taxpayer’s investment and the value of the assets used in the activity may provide useful criteria in determining the taxpayer’s intent sec_1_183-2 income_tax regs occasional substantial profit would generally indicate that an activity is engaged in for profit where the investment or losses are comparatively small id additionally the opportunity to earn a substantial ultimate profit in a highly speculative venture is ordinarily sufficient to indicate that the activity is engaged in for profit even though losses or only occasional small profits are actually generated id rock ledge has never turned a profit despite a 20-year history of losses petitioners argue that they will realize a substantial profit upon sale of their high quality horses with excellent bloodlines for proof petitioners again cite the syndicated value of aladdinn other stallions supposedly syndicated for millions of dollars and the presence of aristocrat mares in the broodmare band again it bears repeating that petitioners have provided no independent evidence of the value of aladdinn and the court is not required to accept their self-serving statements regarding the value of syndicated stallions see giles v commissioner tcmemo_2005_28 petitioners have also not proven that their broodmare band contains the mares such as evensong ah that would supposedly produce such high-value offspring particularly when evensong ah’s value as a broodmare has been considerably reduced by chronic degenerative endometritis moreover professor hughes appraised the only offspring of evensong ah currently owned by rock ledge at only dollar_figure petitioners have not shown that they can reasonably expect to earn a substantial profit see mckeever v commissioner tcmemo_2000_288 tax ct memo lexis at finding possibility of a substantial profit insufficient to outweigh years of losses particularly given that the taxpayers’ horses were not of the quality to generate top prices this factor weighs in favor of respondent financial status of the taxpayer in relevant part sec_1_183-2 income_tax regs provides substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved taxpayers with substantial income have greater tax incentives to incur large expenditures in a hobby-type business 59_tc_312 petitioners’ gross_income from other sources during the years at issue excluding the losses from rock ledge was substantial totaling dollar_figure dollar_figure and dollar_figure for and respectively cf strode v commissioner tcmemo_2012_59 tax ct memo lexi sec_55 at finding annual income of dollar_figure substantial rundlett v commissioner tcmemo_2011_229 tax ct memo lexi sec_224 at finding annual income in excess of dollar_figure substantial petitioners’ income was sufficient to enable a comfortable lifestyle during the years at issue despite the losses from rock ledge see dodge v commissioner tax ct memo lexi sec_89 at this factor weighs in favor of respondent elements of personal pleasure or recreation the existence of personal pleasure or recreation relating to the activity may indicate the absence of a profit objective see sec_1_183-2 income_tax regs however a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility jackson v commissioner t c pincite mr price has been involved with horses from a young age and clearly obtains personal enjoyment from working with horses additionally petitioners’ daughter has a love of horses and both mr price and his daughter competed in horse shows during the years at issue mr price testified that mrs price and their son do not like horses but neither chose to testify and we are not required to accept mr price’s statements concerning their lack of affection for horses petitioners argue that several of their practices are consistent with a profit_motive such as selling prego rl after their daughter showed him at a national championship show and that these practices are inconsistent with a hobby the analysis here however focuses on personal pleasure or recreation and it is clear from the record that mr price enjoys horses the sale of a horse his daughter once rode does not cancel out this fact petitioners also argue that there is no evidence that the barn or the property was used for entertainment as with the sale of prego rl the fact that petitioners did not entertain at the barn does not disprove mr price’s love of horses this factor favors respondent after weighing the nine factors set out in sec_1_183-2 income_tax regs as applied to the facts and circumstances herein we find that rock ledge was not engaged in for profit within the meaning of sec_183 consequently petitioners are not entitled to deduct expenses in excess of gross_income from rock ledge iii sec_6662 penalty respondent determined that petitioners were liable for an accuracy-related_penalty pursuant to sec_6662 for each of the tax years at issue sec_6662 and b and imposes a penalty equal to of any portion of an underpayment that is attributable to inter alia negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax negligence is defined as the failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code an understatement of income_tax substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return for the taxable_year sec_6662 the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty see sec_7491 116_tc_438 to meet that burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite respondent determined that petitioners’ underpayments were attributable to substantial understatements of income_tax of dollar_figure and dollar_figure for and respectively and we agree these amounts exceed the substantial_understatement threshold for tax years and and thus respondent has met his burden of production for those years for tax_year respondent argues that mr price’s business acumen should have alerted him to the fact that the tax losses generated by rock ledge were too good to be true within the meaning of sec_1_6662-3 income_tax regs and therefore petitioners’ underpayment for was attributable to negligence we disagree that mr price’s expertise as a car salesman would alert him to the incorrectness of deductions for rock ledge business expertise in the field of selling automobiles is not necessarily indicative of knowledge of the proper tax treatment of horse breeding expenses accordingly we find that respondent has not met his burden of production for tax_year once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of substantial_authority or reasonable_cause under sec_6664 see rule a higbee v commissioner t c pincite pursuant to sec_6664 no penalty shall be imposed under sec_6662 with regard to any portion of an underpayment if it can be shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs factors to be considered include the taxpayer’s efforts to assess the proper tax_liability the taxpayer’s knowledge education and experience and reliance on the advice of a tax professional id a taxpayer’s failure to satisfy the requirements of sec_183 does not preclude a reasonable_cause and good-faith defense to penalties under sec_6662 see rodriguez v commissioner t c memo at citing connolly v commissioner tcmemo_1994_218 aff’d 58_f3d_637 5th cir mathis v commissioner at petitioners relied on mr murphy to prepare their returns although petitioners directed mr murphy to report rock ledge’s losses on schedule f they made good-faith efforts to assess their tax_liability and discussed these efforts with mr murphy when they hired him as their accountant despite falling short of the requirements for a profit objective petitioners took rock ledge seriously see mathis v commissioner tcmemo_2013_294 we hold that petitioners had reasonable_cause and good_faith for their position accordingly we find that they are not liable for any of the accuracy-related_penalties to reflect the foregoing decisions will be entered under rule
